DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/18/2022 canceling claim 12 and amending claims 13, 28, 30 and 33.  Claims 23 – 27 and 29 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 05/15/2019.

Election/Restrictions
This application is in condition for allowance except for the presence of claims  23 – 27 and 29 directed to embodiments (see p. 3 of the non-final office action mailed on 08/19/2019) non-elected without traverse.  Accordingly, claims 23 – 27 and 29 have been cancelled.
Examiner tried to rejoin claim 26 however it was not clear if the throttle valve 733 or compressor 710 of fig. 7A performed the claimed pressure regulation in claim 26.  The structure of fig. 7A is not discussed as having a pressure regulator and it is not clear if throttle valve and pressure regulator are the same structure in applicant specification for example in par. 67.  Allowable claim 13 is not generic to embodiments encompassing the remaining of the withdrawn claims as discussed at p. 3 in the non-final office action cited above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow regulating device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 13, the limitation “flow regulating device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “flow regulating device” coupled with functional language “regulating a flow rate of the heated compressed air charge” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: throttle valve 733.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claims 13, 23 – 27, 29, 30 and 35 have been amended to - - -

in line 6 of claim 13, change “is about” to - - is - -;

claims 23 – 27 and 29 (cancelled);

30. (Currently amended) The method of claim 13, wherein the heated compressed air charge having a temperature between [[about]] 150 degrees C and [[about]] 400 degrees C and a pressure drop across the second heat exchanger of between [[about]] 0 and [[about]] 5 percent.; 

in line 4 of claim 35, change “is about” to - - about - -;

in each of lines 9 and 22 of claim 35, change “second heat exchanger” to - - heat exchanger - -; and

in lines 14-15 of claim 35, change “the mixer” to - - a mixer - -.
- - -

Allowable Subject Matter
Claims 13, 22, 28, 30, 33 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Nakhamkin (US Patent 5,934,063) does not teach in combination with the other claim limitations:
In the independent claim 13, a method of delivering a cooling air charge to a gas turbine system comprising: delivering the stored compressed air charge of Nakhamkin to a first heat exchanger; wherein the stored compressed air charge has a stored compressed air charge temperature less than an ambient temperature; wherein the stored compressed air charge temperature is 5 degrees C; delivering the inlet air charge of Nakhamkin to the first heat exchanger; the inlet air charge has an inlet air charge mass at least 10 times the stored compressed air charge mass; transferring heat from the air inlet charge to the stored compressed air charge in the first heat exchanger; the second compressed air charge having a second compressed air temperature and a compressor output pressure; the heated compressed air charge pressure is greater than the compressor output pressure; the heated compressed air charge temperature is less than the second compressed air charge temperature; and the mixer output charge temperature less than the second compressed air charge temperature.  It could not be stated that the structure of Nakhamkin when modified to include the missing heat exchanger would necessarily perform the missing process limitations
In the independent claim 35, a method of cooling a gas turbine system inlet air charge comprising: transferring heat from an inlet air charge to a portion of a stored, compressed air charge; a mass of the portion of a stored, compressed air charge is 10 percent of an inlet air charge mass; the heated compressed air charge pressure is greater than the compressor output pressure; the heated compressed air charge temperature is less than the second compressed air charge temperature; the mixer output charge temperature less than the second compressed air charge temperature.  It could not be stated that the structure of Nakhamkin when modified to include the missing heat transfer recitation would necessarily perform the missing process limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marc J Amar/Examiner, Art Unit 3741                                                                                                                                                                                                        




/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741